Citation Nr: 0521145	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  03-10 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an initial compensable evaluation for 
asbestosis lung disease.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Sampson, Counsel


INTRODUCTION

The veteran had active service from September 1957 to 
September 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
asbestosis lung disease and assigned a noncompensable rating.  
The veteran disagrees with the level of disability assigned.  

In September 2003, a videoconference hearing was held before 
the undersigned Veterans Law Judge who was designated by the 
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 
§ 7107(c) (West 2002).  A transcript of that hearing is of 
record.  This case was previously before the Board in May 
2004 when it was remanded for additional development to 
include a VA examination.  While the Board regrets any 
additional delay, another remand is unfortunately required to 
clarify the results of that examination.  


REMAND

As noted in the Board's prior remand, the veteran's 
asbestosis lung disease is currently rated under Diagnostic 
Code 6833 for asbestosis.  Under that code, a 10 percent 
evaluation for asbestosis is assigned where FVC is 75 to 80 
percent of predicted; or Diffusion Lung Capacity of Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB) is 66 
to 80 percent.  A 30 percent evaluation for asbestosis is 
assigned where FVC is 65 to 74 percent of predicted; or 
Diffusion Lung Capacity of Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB) is 56 to 65 percent. A 60 
percent evaluation is assigned where FVC is 50 to 64 percent 
of predicted; or DLCO (SB) is 40 to 55 percent predicted; or 
maximum exercise capacity is 15 to 20 ml/kg/min oxygen 
consumption with cardiorespiratory limitation. A 100 percent 
disability evaluation is assigned where FVC is less that 50 
percent, or; DLCO (SB) is less than 40 percent of predicted, 
or; maximum exercise capacity is less than 15 ml/kg/min 
oxygen consumption with cardiorespiratory limitation, or; 
where there is cor pulmonae or pulmonary hypertension, or; 
where the disability requires outpatient oxygen therapy. 38 
C.F.R. § 4.97, Diagnostic Code 6833 (2004).

In May 2004, the Board remanded the claim for additional 
pulmonary function testing, noting that under Diagnostic Code 
6833 the criteria were disjunctive, i.e., a higher evaluation 
is possible where FVC is 75 to 80 percent of predicted; or 
Diffusion Lung Capacity of Lung for Carbon Monoxide by the 
Single Breath Method (DLCO (SB) is 66 to 80 percent.  A new 
examination was scheduled, with pulmonary function testing to 
include the results of DLCO (SB) testing.  In the September 
2004 examination, the veteran gave a long history of smoking, 
stopping in 1998.  X-ray examination noted markings that 
might be consistent with fibrosis, but there were no other 
changes consistent with fibrosis.  The assessment was 
significant asbestosis exposure by history, and probable 
chronic obstructive pulmonary disease (COPD).  Significantly, 
the examiner noted that he could not determine if the veteran 
had significant asbestos related lung disease.  A CT of the 
chest was ordered which was suggestive of likely asbestosis, 
but emphysema was also noted on the report.  Pulmonary 
function testing noted the vital capacity was normal, ruling 
out restrictive lung disease and DLCO (corrected for 
hemoglobin) was severely reduced.

The Board is unable to determine whether the veteran's DLCO 
(SB) test result is a function of his service connected 
asbestosis, or other nonservice connected pulmonary 
disability such as his diagnosed emphysema and/or COPD.  In 
this regard, the Board notes that VA's schedule of ratings 
for the respiratory system incorporate the DLCO (SB) as a 
criteria for rating both emphysema and COPD.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6603-6604 (2004).  The report of 
examination should be returned to the examiner who conducted 
the September 2004 examination, if possible, and an opinion 
given on whether the DLCO (SB) test result may be associated 
with the asbestosis lung disease and therefore a criteria in 
evaluating his service connected disability.  The Court has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Colvin v. Derwinski, 1 
Vet. App. 171 (1991) and Halstead v. Derwinski, 3 Vet. App. 
213 (1992).  

Accordingly, this case is REMANDED for the following action:

1.  Return the claims file to the 
examiner who conducted the September 2004 
VA examination, if possible.  If that 
examiner is no longer available, the file 
should be referred to another appropriate 
examiner.  Ask the examiner to review the 
results of the examination, including the 
pulmonary function testing, and state 
whether the DLCO (SB) result is related 
to the service connected asbestosis lung 
disease, or other nonservice connected 
lung disorder.  If the examiner is unable 
to assign the disease process 
predominately responsible for the DLCO 
(SB), he should so state.  

2.  The RO should readjudicate the issue 
of entitlement to an initial compensable 
rating for asbestosis lung disease.  The 
possibility of staged ratings should be 
addressed.  See Fenderson v. West, 12 
Vet. App. 119 (1999) (at the time of an 
initial rating, separate, or staged, 
ratings can be assigned for separate 
periods of time based on the facts 
found).  If the benefits sought on appeal 
remain denied, the veteran and any 
representative should be provided with a 
supplemental statement of the case 
(SSOC).  The SSOC should contain notice 
of all relevant actions taken on the 
claim, to include a summary of the 
evidence and the applicable law and 
regulations considered pertinent to the 
issue currently on appeal, to include the 
results of all the pulmonary function 
testing, including the DLCO (SB), as 
contained in the rating criteria.  An 
appropriate period of time should be 
allowed for response.  

3.  If the benefits requested on appeal 
are not granted to the appellant's 
satisfaction, the RO should issue another 
SSOC.  A reasonable period of time for a 
response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the veteran 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




